UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THEEXCHANGE ACT For the transition period from to Commission file number 001-15757 TRUE DRINKS HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 84-1575085 (State or Other Jurisdiction of Incorporation (IRS Employer Identification No.) or Organization) 18552 MacArthur Blvd., Suite 325 Irvine, CA 92612 (Address of Principal Executive Offices) (949) 203-3500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-12 of the Exchange Act). Yes [ ] No [X] The number of shares of common stock, with $0.001 par value, outstanding onMay 13, 2013 was 27,773,043. TRUE DRINKS HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2013 INDEX Page PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December31,2012 1 Condensed Consolidated Statements of Operations for the three months endedMarch 31, 2013 and 2012 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2013and 2012 (unaudited) 3 Notes to unaudited Condensed Consolidated Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 4. Controls and Procedures 18 PARTII. OTHER INFORMATION ITEM 1. Legal Proceedings 18 ITEM 1A. Risk Factors 19 ITEM 2.
